Webb, Judge.
Shuman was walking across the parking lot of a shopping center and staggered in front of a police vehicle, whereupon the policeman arrested him for public drunkenness, searched him and found marijuana and phencyclidine on his person. Upon the hearing on his motion to suppress evidence as to these substances and his trial for possession of them, the state contended that the search was lawful because incident to a lawful arrest. It was conceded that the lawfulness of the arrest could not be established under state law, but the state’s position was that it was authorized under county ordinance.
Here, however, as in LaRue v. State, 137 Ga. App. 762 (1) (224 SE2d 837) (1976) and Peoples v. State, 134 Ga. App. 820 (1) (216 SE2d 604) (1975), the state failed to prove the ordinance and include it in the appeal record; and those cases are controlling on both the facts and the law and require reversal.

Judgment reversed.


Quillian, P. J., and McMurray, J., concur.